Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 03, 2019

The Court of Appeals hereby passes the following order:

A20D0034. JAMIE HALL v. THE STATE.

      Jamie Hall filed a motion to dismiss appointed counsel, which the trial court
denied. Hall filed this application for discretionary appeal to challenge the trial
court’s order. We, however, lack jurisdiction.
     “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Here, it is clear from the
trial court’s order that the case remains pending below and the order Hall seeks to
appeal is not a final order. Thus, Hall was required to comply with the interlocutory
appeal procedures of OCGA § 5-6-34 (b), which include obtaining a certificate of
immediate review signed and entered by the trial court, to appeal the order he
included with his application materials. See Boyd v. State, 191 Ga. App. 435 (383
SE2d 906) (1989). Although Hall filed a discretionary application, “[t]he
discretionary appeal statute does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA § 5-6-
34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Consequently,
Hall’s application for discretionary appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/03/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.